Citation Nr: 1607449	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for headaches. 
 
 2. Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, granted an increased rating of 30 percent for service-connected headaches, effective May 3, 2005. Despite the grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim for a higher rating for headaches remains before the Board. 

The Veteran withdrew his request for a hearing before the Board in July 2008. 

The claim was remanded in March 2010 and September 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that an additional remand is warranted in this case.  When this claim was last remanded in September 2014, it was for a further, more comprehensive, VA opinion.  Specifically, it was noted that in the March 2010 decision, the Board found the lay statements of record, including those from the Veteran, his wife, and his mother, to not be credible, and to be unreliable, and inconsistent in their version of historical personal events. 

The last remand requested a further VA opinion as to the severity of the Veteran's service connected headaches, and indicated that the VA opinion must be based upon a careful study of the record, citation to objective evidence, and a well-explained rationale for all findings. The request also noted that any opinion based only on the Veteran's report of his history would be insufficient. 

Reviewing the opinions received since this last remand, the first opinion is from August 2015.  In it, the examiner stated that headache pain was a subjective phenomenon, and the Veteran had reported 9/10 pain on that day.  The examiner indicated that the Veteran did show credible evidence of pain such as grimacing and closing his eyes for short periods of time, and that specifically the Veteran did show credible signs of a headache type pain.  The examiner stated that he felt the Veteran's history was fluent and compatible with the previous exam done over a year ago.  The examiner also said that the private medical evidence of record showed that the Veteran was seen about every three months until April 2014 detailing continuing and stable headaches without further medication.   The examiner concluded that, based on the Veteran's history, the examiner's impression of pain behavior from the examination, and cited new medical evidence, that it was more likely as not that the Veteran had a headache condition due to TBI, that affects him as documented.

As this opinion was felt to be inadequate, a further opinion was solicited in October 2015.  At that time, the examiner was asked to clarify a prior statement in which he said that the Veteran's headaches were completely prostrating and prolonged, and caused severe economic inadaptability.  In response, the examiner indicated that his opinion was based on the Veteran's testimony, and therefore, if the weight of the evidence cited overcomes the Veteran's testimony, "so be it".  The examiner also stated that his opinion of the Veteran's unemployability was also based on, only, the Veteran's testimony.

This examiner was clearly instructed that the Veteran's statements and testimony had been found by the Board to be unreliable; however, he then stated that his opinions for both the Veteran's severity of his headache condition, and employability, were based on the Veteran's testimony.  As such, the Board finds it has no choice but to once again remand this case in an attempt to get an accurate objective medical assessment of the Veteran's current level of severity of his service connected disability.  As the most recent examiner's opinion is based on evidence he was told was unreliable, the Board does not find it to be a valid basis for an opinion, and finds this must be sent back for an additional examination, in an attempt to obtain an opinion that is adequate for rating purposes.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment for headaches since 2015. 

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.
 
2. Then, have the Veteran be provided a comprehensive VA examination for his headaches, with an examiner who has not examined the Veteran before.  All relevant testing should be undertaken.  The examiner is advised that his opinion must be based upon a careful study of the record, citation to objective evidence, and a well-explained rationale for all findings, not the Veteran's subjective reports.

The examiner is asked to evaluate the current severity of the Veteran's disability and is asked to cite OBJECTIVE findings, observations, and medical principle in support of all conclusions reached.  If the examiner finds support in the record for such conclusions, the examiner must specifically note which records were relied upon. The examiner must also specifically comment on what impact, if any, the Veteran's headache condition has on his employability.
 
 3. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.
 
 4. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case. Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

